Case: 12-15205    Date Filed: 05/28/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS


                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-15205
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:11-cv-62503-JIC

HILDA ESPINOSA,


                                                               Plaintiff-Appellant,
                                     versus


BURGER KING CORPORATION,


                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (May 28, 2013)

Before BARKETT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Hilda Espinosa appeals pro se the district court’s grant of summary

judgment in favor of her former employer, Burger King Corporation (“Burger
              Case: 12-15205     Date Filed: 05/28/2013   Page: 2 of 3


King”). She sued Burger King Under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), 1981, and the Florida Civil

Rights Act of 1992 (“FCRA”), Fla. Stat. § 760.10(1)(a), (7).

      Ms. Espinosa essentially alleges that she suffered sexual harassment at a

2008 conference for Burger King managers. The harassment she alleges consisted

of inappropriate sexual behavior by her roommate and other colleagues, who

engaged in drunken and inappropriate behavior in her hotel room for a brief period

of time. After being fired, Ms. Espinosa brought suit against Burger King, alleging

that her firing was discriminatory and in retaliation for her lawful complaints about

the events at the conference.

      As Ms. Espinosa is a pro se litigant, we must construe her allegations

liberally, see, e.g., Smith v. School Bd. of Orange Cnty., 487 F.3d 1361, 1366 (11th

Cir. 2007) (construing pro se brief liberally), and accordingly we construe them as

pleading that her harassment, discrimination, and retaliation claims were gender-

based, which is a protected category under Title VII. We nevertheless conclude

that summary judgment was properly granted against Ms. Espinosa on each claim.

      As to Ms. Espinosa’s sexual harassment claim, Ms. Espinosa has not shown

that the dinner conversation and the brief incident in her hotel room with her

drunken colleagues was “sufficiently severe or pervasive to alter the conditions of




                                          2
              Case: 12-15205      Date Filed: 05/28/2013   Page: 3 of 3


the victim's employment and create an abusive working environment. ” Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (quotation marks omitted).

      As to Ms. Espinosa’s discrimination and retaliation claims, we assume

arguendo that she has established a prima facie case. However, there is not

sufficient evidence in the record to conclude that Burger King’s proffered non-

discriminatory reasons for her firing was “pretextual or . . . that a discriminatory

reason motivated the discharge.” Lee v. Russell Cnty. Bd. of Educ., 684 F.2d 769,

773 (11th Cir. 1982). Ms. Espinosa received failing scores in all but one of her

Operation Evaluation Reports and inspections Burger King officials noted

extensive and repeated problems with the management and operation of her

restaurant. Although Ms. Espinosa points out that she received one “above

average” review and increased profits at her branch, that evidence, when viewed in

the light most favorable to Ms. Espinosa, is not sufficient to show that Burger

King’s stated legitimate reason for her termination was pretextual. McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 804 (1973).

      AFFIRMED.




                                           3